Citation Nr: 1046200	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1950 
to September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2008, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

In September 2008, the Board remanded this claim for additional 
development.  While the case was in remand status, the RO granted 
service connection for a cardiac disorder.  That issue is 
therefore no longer before the Board.  The case has been returned 
to the Board and is ready for further review.  The Board is 
satisfied that there was substantial compliance with its remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

Initially the Board notes that the Veteran's service treatment 
records are unavailable.  When, as here, the service records 
cannot be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran has contended that he was exposed to acoustic trauma 
during his period of service since he worked around airplanes, 
generators and on runways.  He states that he worked on jet 
aircraft on runways without ear protection and that he also 
adjusted gun sights which other planes were taking off and 
landing in his area.  His MOS is noted as radar sight mechanic 
with the most significant duty assignment with the 436th fighter 
day squadron.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2).  The Board concedes that he was exposed to acoustic 
trauma in service.  Further bilateral hearing loss and tinnitus 
have been currently diagnosed.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Board notes that the Veteran was afforded a VA 
examination in April 2010 in connection with his claim for 
hearing loss and tinnitus.  The examiner stated that she could 
not render an opinion on the etiology of the Veteran's disorders 
without resorting to speculation.  Her rationale was that the 
claims file did not contain any service treatment records. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board notes that the absence of in-service evidence 
of a hearing disability during service is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
tinnitus and a medically sound basis for attributing the 
disabilities to service may serve as a basis for a grant of 
service connection for hearing loss and tinnitus where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post- service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post- service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  Refer the Veteran's claims folder to 
the April 2010 VA examiner or, if she is 
unavailable, to another suitably qualified 
VA examiner for a clarifying opinion as to 
the nature and etiology of any hearing loss 
and tinnitus that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  

It should be noted that the absence of the 
service treatment records is not always 
fatal to a service connection claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss and tinnitus 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the regulatory 
requirements for hearing loss disability 
for VA purposes, and a medically sound 
basis upon which to attribute the post-
service findings to the injury in service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The examiner should state an opinion as 
whether it is at least as likely as not (a 
50 percent probability or greater) that the 
Veteran currently has hearing loss and/or 
tinnitus that is the result of an event, 
injury, or disease incurred during his 
military service, including noise exposure.

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.  Thus, unless the 
examiner concludes that the current 
disability is either likely or unlikely the 
result of an event, injury, disease 
incurred in service, the examiner should 
state whether it is at least as likely that 
the current disability is the result of an 
event, injury, or disease incurred in 
service as opposed to it being the result 
of some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), the claims file, 
must be made available to the examiner for 
review.

2.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



